

117 HRES 87 IH: Recognizing the significance of the Greensboro Four sit-in.
U.S. House of Representatives
2021-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 87IN THE HOUSE OF REPRESENTATIVESFebruary 2, 2021Ms. Adams (for herself, Mr. Butterfield, and Ms. Manning) submitted the following resolution; which was referred to the Committee on Education and Labor, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONRecognizing the significance of the Greensboro Four sit-in.Whereas Joseph McNeil, Jibreel Khazan (formerly Ezell Blair, Jr.), Franklin McCain, and David Richmond are the members of the Greensboro Four;Whereas the Greensboro Four attended North Carolina Agricultural and Technical State University;Whereas the Greensboro Four were refused service at the F.W. Woolworth cafeteria in Greensboro, North Carolina, on February 1, 1960;Whereas the Greensboro Four ignited a movement to challenge racial inequality throughout the South;Whereas the Greensboro Four were joined by female students from Bennett College and Greensboro Women’s College;Whereas the sit-ins spread nationwide with over 700,000 people participating, including students, clergymen, and citizens, both White and Black;Whereas the protests resulted in more than 3,000 arrests;Whereas the Greensboro Four remained peaceful throughout the 6-month sit-in; andWhereas the Woolworth Lunch Counter was integrated on July 26, 1960: Now, therefore, be itThat the House of Representatives—(1)recognizes the Greensboro Four for their contribution to the civil rights movement and the significant role they played as a catalyst for the mobilization of college students in the civil rights movement coalescing in the formation of the Student Non-Violent Coordinating Committee;(2)recognizes that ethnic and racial diversity of the United States enriches and strengthens the Nation; and(3)encourages all States to include in their educational curriculum the history and contributions of the Greensboro Four.